Moule, J.
(dissenting). Petitioner seeks custody of her 11-year-old daughter upon the death of the child’s father who had custody since shortly after he and petitioner separated in 1969. Respondent stepmother married the father in 1972 and has lived with the child continuously since that time. Supreme Court held that petitioner’s not having had custody of the child for over eight years, the attachment the child formed for respondent, who has supervised the child’s upbringing and education since 1972, and the birth of a half brother in 1974 constituted extraordinary circumstances such that custody should be determined by inquiry into the best interest of the child. The court found that, notwithstanding petitioner’s competence to have custody, her good relationship with the child and her regular visitation with the child, it was in the child’s best interest to continue living with respondent. The court awarded custody to respondent and liberal visitation to petitioner.
*252The State may not deprive a natural parent of the custody of a child absent surrender, abandonment, unfitness or other extraordinary circumstances such an unfortunate or involuntary disruption of custody over an extended period of time (Matter of Bennett v Jeffreys, 40 NY2d 543, 546). If such circumstances are present which would affect the child’s welfare, the court must base its custody decision on the best interest of the child (p 544).
We find that the facts of this case present extraordinary circumstances such that the court properly inquired into the best interest of the child (see Matter of Jonathan D., 62 AD2d 947; Raysor v Gabbey, 57 AD2d 437; Matter of Robertson v Robertson, 54 AD2d 1081). The child has lived with respondent, whom she calls "Mommy”, continuously for six years since the age of four and has developed with her a secure, stable and continuing parent-child relationship such that respondent appears to have become the child’s accepted parent. In addition, the birth of a half brother four years ago and the death of her father in December, 1977 are further extraordinary circumstances that make inquiry into the child’s best interest desirable.
The continued relationship that petitioner, whom the child calls "Pat”, maintained with the child through exercise of weekly visitation does not negate the extraordinary circumstances, but rather is relevant in consideration of the child’s best interest.
The court conducted a thorough investigation into the best interest of the child, including reports by the Probation Department, a psychological evaluation and an interview, in chambers, with the child. Both petitioner and respondent appear to be caring, able parents. The court determined that stability and security were prime considerations in this period of the child’s life and that the best interest of the child was to continue living in the family unit in which she had been raised. In situations such as this, where the court below carefully developed the pertinent facts and had ample opportunity to scrutinize the various parties, its decision should be respected (Safchik v Safchik, 54 AD2d 928).
Schnepp and Doerr, JJ., concur with Hancock, Jr., J.; Card amone, J. P., and Moule, J., dissent and vote to affirm the judgment in an opinion by Moule, J.
Judgment reversed, without costs, and petition granted.